Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II, claim 1, 2, 6, 8, 9 and 13 in the reply filed on 09/13/2021 is acknowledged.  The traversal is on the ground(s) that not lacking of unit.  This is not found persuasive because claims 1, 2, 6, 8, 9 and 13 has characteristics of new features. Examiner respectfully disagrees, Huang, US 2018/0332289 Al and Choi US PGPub 2020/0177901 A1 discloses such features: para. Choi para. [0084] In an embodiment, the transform kernel candidate set may be adaptively configured according to a shape of the current block. For example, in the case of an N×N block, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, DST7}, and a set 3:{DCT8, DCT8} may be designated as a transform kernel candidate set, in the case of an N×2N block, a set 0:{DCT2, DST7}, a set 1:{DCT2, DCT8}, a set 2:{DCT2, DST7}, and a set 3:{DCT2, DCT8} may be designated as a transform kernel candidate set, in the case of an N×4N block, a set 0:{DCT2, DST7}, a set 1:{DCT2, DCT8}, a set 2:{DCT2, DST7}, and a set 3:{DCT2, DCT8} may be designated as a transform kernel candidate set, in the case of a 2N×N block, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, DST7}, and a set 3:{DCT8, DCT8} may be designated as a transform kernel candidate set, and in the case of a 4N×N block, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, DST7}, and a set 3:{DCT8, DCT8} may be designated as a transform kernel candidate set
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a parsing unit and a reconstructing unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Supporting Structure
After a claimed phrase has been shown to invoke 35 U.S.C. § 112 6th  paragraph/35 U.S.C. § 112 (f), the next step is to determine the corresponding structure, material, or acts as described in the specification.  MPEP § 2181. II.
Adequate disclosure in the specification is required for the claim to be definite under § 112(b)/112 2nd paragraph because the specification forms part of the § 112(f)/112 6th paragraph claim limitation. 
The specification discloses or describes in a way that one of ordinary skill in the art will understand what structure or material the inventor has identified for a parsing unit (Paragraph [52], page 7, 210 of figure 2, Paragraph [179], page 27), a reconstructing unit (Paragraph [52], page 7, 230 and the adder of figure 2) in claim 8, to perform the recited function(s). 
There are structures or materials sufficient to perform the entire function recited in the claim limitation. The structure or material clearly linked to the function in the written description. Therefore, th limitation, the claim limitation becomes an confined purely functional limitation, the claim limitations imposed by structure, material or acts and covers all ways of performing a function. 
Since § 112(f) or 112 6th has been invoked, and there is disclosure of corresponding structure that performs the claimed function, therefore, claim 8 is sufficient support and should not have been rejected under 35 USC 112 (b)/ 35 USC 112 2nd paragraph as being indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2, 8, 9 of this application is patentably indistinct from claims 1, 7, 8 and 14 of Application No. 17/058,873. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Co-pending application 17/058,873
Instant application 
[Claim 1] A method for reconstructing a video signal through a low-complexity Discrete Sine Transform-7 (DST7) design, the method comprising: 

obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of 
transform combinations including combinations of DST7 and/or a Discrete Cosine Transform-8 (DCT8); 

deriving a transform combination corresponding to the transform index, wherein the transform combination includes a horizontal transform and a vertical transform, and wherein the horizontal transform and the vertical transform correspond to any one of the DST7 and the DCT8; 

performing an inverse transform on the current block in a vertical or horizontal direction using the DST7 or the DCT8; and 




reconstructing the video signal using the inverse transformed current block, 







wherein a 33-point Discrete Fourier Transform (DFT) is applied to the DST7 when the DST7 is 16x16 and 






a 65-point DFT is applied to the DST7 when the DST7 is 32x32.











 
[Claim 7] The method of claim 1, wherein inverse transform of the DST7 is applied per column when the vertical transform is the DST7 and inverse transform of the DCT8 is applied per row when the horizontal transform is the DCT8.



[Claim 8] A device for reconstructing a video signal through a low-complexity DST7 design, the device comprising: 

a parsing unit configured to obtain a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations including combinations of DST7 and/or a Discrete Cosine Transform-8 (DCT8); 

an inverse transform unit configured to derive a transform combination corresponding to the transform index and perform an inverse transform on the current block in a vertical or horizontal direction using the DST7 or the DCT8; and 








a reconstructing unit configured to reconstruct the video signal using the inverse transformed current block, wherein the transform combination includes a horizontal transform and a vertical transform and the horizontal transform, wherein the vertical transform correspond to any one of the DST7 and the DCT8, and 

(see claims 9 and 10 of the copending application) and 










a 65-point DFT is applied to the DST7 when the DST7 is 32x32.









 [Claim 14] The device of claim 8, wherein inverse transform of the DST7 is applied per column when the vertical transform is the DST7 and inverse transform of the DCT8 is applied per row when the horizontal transform is the DCT8.



obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations including a combination of DST7 and/or DCT8; 


deriving a transform combination corresponding to the transform index, wherein the transform combination includes a horizontal transform and a vertical transform, and wherein the horizontal transform and the vertical transform correspond to at least one of the DST7 or the DCT8; 

performing an inverse transform in a vertical direction with respect to the current block by using the DST7; 
performing an inverse transform in a horizontal direction with respect to the current block by using the DCT8; and 

reconstructing the video signal by using the current block which the inverse transform is 
2. (Original) The method of claim 1, when the current block is 16x16, wherein the DST7 includes eleven 3-point Winograd FFTs (Fast Fourier Transforms) and three 11-point Winograd FFTs.  
3. (Original) The method of claim 2, wherein the DST7 includes 33-point DFT is defined by an Equation below,

    PNG
    media_image1.png
    56
    366
    media_image1.png
    Greyscale
(herein , n indicates an index for an input data, and k indicates an indext form a transform coefficient)4. (Original) The method of claim 1, when the current block is 32x32, wherein the DST7 includes thirteen 5-point Winograd FFTs (Fast Fourier Transforms) and five 13-point Winograd FFTs.  
5. (Original) The method of claim 4, wherein the DST7 includes 65-point DFT is defined by an Equation bellow:
    PNG
    media_image2.png
    65
    363
    media_image2.png
    Greyscale

7. (Original) The method of claim 1, wherein an inverse transform of the DST7 is applied for each column when the vertical transform is DST7, and wherein the inverse transform of the DCT8 is applied for each row when the horizontal transform is the DCT8. 

 
8. (Original) An apparatus for reconstructing a video signal based on low-complexity DST7 design, comprising: 

a parsing unit for obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations including a combination of DST7 and/or DCT8; 



wherein the transform combination includes a horizontal transform and a vertical transform, and wherein the horizontal transform and the vertical transform correspond to at least one of the DST7 or the DCT8; and 


a reconstruction unit for reconstructing the video signal by using the current block which the inverse transform is performed, wherein the DST7 includes Discrete Fourier Transform (DFT) and has a different type of DFT structure based on a size of the current block.  


9. (Original) The apparatus of claim 8, when the current block is 16x16, wherein the DST7 includes 
10. (Original) The apparatus of claim 9, wherein the DST7 includes 33-point DFT is defined by an Equation below,

    PNG
    media_image1.png
    56
    366
    media_image1.png
    Greyscale
(herein , n indicates an index for an input data, and k indicates an indext form a transform coefficient). 
11. (Original) The apparatus of claim 8, when the current block is 32x32, wherein the DST7 includes thirteen 5-point Winograd FFTs (Fast Fourier Transforms) and five 13-point Winograd FFTs.  
12. (Original) The apparatus of claim 11, wherein the DST7 includes 65-point DFT is defined by an Equation bellow:
    PNG
    media_image2.png
    65
    363
    media_image2.png
    Greyscale
  (herein , n indicates an index for an input data, and k indicates an indext form a transform coefficient).14. (Original) The apparatus of claim 8, wherein 



This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0332289 Al, hereinafter “Huang”), in view of Choi et al. (US PGPub 2020/0177901 A1, hereinafter “Choi”).

Regarding claim 8, Huang discloses an apparatus for reconstructing a video signal (Abstract),  based on low-complexity DST7 design (Table 1, see the citation of VII, i.e. DST7).
It is noted that HUANG is silent about a parsing unit for obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations including a combination of DST7 and/or DCT8; a transform unit for deriving a transform combination corresponding to the transform index, performing an inverse transform in a vertical direction with respect to the current block by using the DST7, and performing an inverse transform in a horizontal direction with respect to the current block by using the DCT8wherein the transform combination includes a horizontal transform and a vertical transform, and wherein the horizontal transform and the vertical transform correspond to at least one of the DST7 or the DCT8; and a reconstruction unit for reconstructing the video signal by using the current block which the inverse transform is performed, wherein the DST7 includes Discrete Fourier Transform (DFT) and has a different type of DFT structure based on a size of the current block as claimed.
However, Choi discloses a parsing unit for obtaining a transform index of a current block from the video signal ([0055] The video decoding apparatus 100 according to an embodiment may include a parser 110 and an inverse transformer 120. In an embodiment, the parser 110 and the inverse transformer 120 may operate as separate processors or be operated by control of a central processor. Although not shown in FIG. 1, the video decoding apparatus 100 further includes a memory or storage for storing data received from the outside and data generated by the parser 110 and the inverse transformer 120.), wherein the transform index corresponds to any one of a plurality of transform combinations including a combination of DST7 (para. [0083] In an embodiment, the transform kernel candidate set may be adaptively configured according to a mode in which the current block is encoded. For example, in the case of an intra mode 0, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, to a shape of the current block. For example, in the case of an N×N block, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, DST7}, and a set 3:{DCT8, DCT8} may be designated as a transform kernel candidate set, in the case of an N×2N block, a set 0:{DCT2, DST7}, a set 1:{DCT2, DCT8}, a set 2:{DCT2, DST7}, and a set 3:{DCT2, DCT8} may be designated as a transform kernel candidate set, in the case of an N×4N block, a set 0:{DCT2, DST7}, a set 1:{DCT2, DCT8}, a set 2:{DCT2, DST7}, and a set 3:{DCT2, DCT8} may be designated as a transform kernel candidate set, in the case of a 2N×N block, a set 0:{DST7, DST7}, a set 1:{DST7, DCT8}, a set 2:{DCT8, DST7}, and a set 3:{DCT8, DCT8} may be designated as a transform kernel candidate set, and in the case of a 4N×N block, a set 0:{DST7, 
a transform (as cited below) unit for deriving ([0065], L1-3; It discloses obtaining transformation information from a bitstream; Fig. 2, reference numeral S210) a transform combination corresponding to the transform index, performing an inverse transform (Fig. 2, i.e. S 220) in a vertical direction (Fig. 2 step 230) with respect to the current block by using the DST7 (see citation above, for DST7), and performing an inverse transform in a horizontal direction with respect to the current block by using the DCT8 (see the DST7 and DCT8 transformation citation above, see horizontal and vertical direction citation below), 

    PNG
    media_image3.png
    796
    675
    media_image3.png
    Greyscale

wherein the transform combination includes a horizontal transform (para. 78) and a vertical transform (see Fig. 4), 

    PNG
    media_image4.png
    706
    629
    media_image4.png
    Greyscale
and wherein the horizontal transform (para 78) and the vertical transform correspond to at least one of the DST7 or the DCT8 (see above citation for horizontal/vertical DST7/DCT8 citation); and 


which multi-core transformation is applied may be variably configured according to at least one of a width, height, or shape of a block, an intra prediction mode, an inter prediction mode, whether a specific tool is to be used, the number of significant coefficients, the sum of squares of the significant coefficients, a depth, or a quantization parameter. For example, in the case of a 128×128 block, only an upper left 64×64 region may be designated as a region to be transformed and the other regions may be filled with 0. The 128×128 block may be split into four 64×64 regions and transformation may be performed four times on the 64×64 regions. In the case of a 128×64 block, only an upper left 64×64 region may be designated as a region to be transformed and the other regions may be filled with 0. The 128×64 block may be split into two 64×64 regions and transformation may be performed twice on the 64×64 regions).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Huang’s invention of encoding/decoding using DST7 transform to include CHOI's transformation based on size of the block for the benefit of a compression technique effectively implemented by dividing an image to be encoded by an arbitrary method or manipulating data.

Regarding claim 1, HUANG/CHOI, for the same motivation of combination, discloses a method for reconstructing a video signal based on low-complexity DST7 design (see rejection of claim 8), comprising: obtaining a transform index of a current block from the video signal (see rejection of claim .

Claim(s) 2, 6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2018/0332289 Al, hereinafter “Huang”), in view of Choi et al. (US PGPub 2020/0177901 A1, hereinafter “Choi”), further in view of Chivukula et al ("Fast computing of discrete cosine and sine transforms of types VI and VII," SPIE Optical Engineering+ Applications, 2011, hereinafter “Chivukula”)

Regarding claim 9, HUANG/CHOI, for the same motivation of combination, discloses the apparatus of claim 8.
It is noted that HUANG/CHOI is silent about when the current block is 16x16, wherein the DST7 includes eleven 3-point Winograd FFTs (Fast Fourier Transforms) and three 11-point Winograd FFTs as claimed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Huang’s invention of encoding/decoding using DST7 transform to include CHOI's transformation based on size of the block with Chivukula teaching of fast computing of DCT for the benefit of a fast algorithms specifically designed for computing of DST7/DCT8 transformation.

Regarding claim 13, HUANG/CHOI/CHIVUKULA, for the same motivation of combination, further discloses the apparatus of claim 9, wherein each of output data of the eleven 3-point Winograd FFTs or the thirteen 5-point Winograd FFTs has symmetry (CHIVUKULA, pg. 8 sect. 4, i.e. pruning the DFT flow-graph).

Regarding claim 2, HUANG/CHOI/CHIVUKULA, for the same motivation of combination, further discloses the method of claim 1, when the current block is 16x16, wherein the DST7 includes eleven 3-point Winograd FFTs (Fast Fourier Transforms) and three 11-point Winograd FFTs (CHIVUKULA, pg. 5, sect. 3, mapping between DST7 and DFT).  
  
Regarding claim 6, HUANG/CHOI/CHIVUKULA, for the same motivation of combination, further discloses the method of claim 2, wherein each of output data of the eleven 3-point Winograd FFTs or the thirteen 5-point Winograd FFTs has symmetry (pg. 8 sect. 4, i.e. pruning the DFT flow-graph).


Conclusion
Kanoh et al. (US 20200236400 A1) discloses an encoder which transforms a current block to be encoded in an image to encode the current block includes circuitry and memory.
US 20210144376 claims 7. The image processing apparatus according to claim 6, wherein the one transform type candidate table includes at least one of transform types of DST4, DCT4, or DST2 as the candidate, and the other transform type candidate table includes at least one of transform types of DST7, DCT8, or DST1 as the candidate. 17. The image processing apparatus according to claim 16, wherein the one transform type candidate table includes at least one of transform types of DST4, DCT4, or DST2 as the candidate, and the other transform type candidate table includes at least one of transform types of DST7, DCT8, or DST1 as the candidate.
US 20200177901 A1 7. The video decoding method of claim 1, wherein, when the current block is encoded in an intra prediction mode, the horizontal transform kernel and the vertical transform kernel are respectively selected from transform kernel candidate sets DST7 and DCT8. 8. The video decoding method of claim 1, wherein, when the current block is encoded in an inter prediction mode, the horizontal transform kernel and the vertical transform kernel are respectively selected from transform kernel candidate sets DCT8 and DST7.

Moommo et al (Description of SDR video coding technology proposal by LG Electronics, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and 1S0/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, CA, 10-20 April 2018, Document: NET-J0017-v l Moommo discloses a method for reconstructing a video signal based on low-complexity DST7 design, comprising:  obtaining a transform index of a current block from the video signal, wherein the transform index corresponds to any one of a plurality of transform combinations including a combination of DST7 and/or DCT8 (fig. 6, parse the ST_idx, section 2.1.3.4 a second transform index is parsed); 

performing an inverse transform in a vertical direction with respect to the current block by using the DST7 (Section 2.1.6.2.2 Forward and inverse DST7 transform kernels; Section 2.1.6.2. 7 Forward and inverse DCT8 transform kernels);
performing an inverse transform in a horizontal direction with respect to the current block by using the DCT8 (Section 2.1.6.2.2 Forward and inverse DST7 transform kernels; Section 2.1.6.2. 7 Forward and inverse DCT8 transform kernels);
reconstructing the video signal by using the current block which the inverse transform is performed, (Section 2.1.8.4, reconstructed samples, figures 12 and 13). 
wherein the DST7 includes Discrete Fourier Transform (DFT) and has a different type structure (i.e. as cited below, different points FFT) based on a size of the current block (i.e. Section 2.1.6.2.5 for 16x16, DST7, 33-point FFT; Section 2.1.6.2.6 for 32x32, DST7, 65-point FFT).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK F HUANG/Primary Examiner, Art Unit 2485